Title: To John Adams from C. W. F. Dumas, 14 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 14e. Febr. 1782
Monsieur

Ce matin le Concert avec la France, et la Mediation ont été résolus aux Etats d’Hollde en même temps. C’est une Singuliere Cuisine qui peut assaisonner, et un singulier Estomac qui peut avaler et digérer des choses si peu compâtibles. La Médiation est acceptée saufs les droits de la rep. à la neutralité armée; selon la resolution, on doit aussi donner connoissance de la Négociation pour la paix aux autres Puissances belligérantes. J’ignore encore les autres particularités de la Résolution: mais je les saurai demain. Wentworth est fort visité ici par le Parti Anglomane. Il a été ce matin à 11 heures en conférence chez l’Ambr. Russe. Il fait déjà le petit Ambassadeur. Mundus vuit decipi, ergo decipiatur. Allons notre chemin. Nous rirons les derniers.
Mrs. Barclay et Thaxter ont vu ce que vous savez; et je crois qu’après leur rapport vous aurez vu que je n’avois rien exagéré, et que l’emplette seroit très-bonne. Il ne faudroit pas trop tarder après cela à vous déterminer, Monsieur, afin de n’être point prévenu par d’autres qui acheteroient ou loueroient. On pourroit provisionellement acheter sous mon nom. Tantum pour aujourd’hui car la poste va partir. Je Suis avec le plus sincere respect Monsieur Votre très-humble & très obeissant serviteur

Dumas

